Citation Nr: 1707877	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-11 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).  

The decision denied reopening a claim of service connection for a cervical spine disability.  

In September 2016 the Veteran testified before the undersigned Veterans Law Judge regarding his claim for service connection for a cervical spine disorder.  

The decision below addresses the reopening of a claim of service connection for a neck disorder; and the reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In a March 2008 decision, the Board denied reopening the claim of service connection for a cervical spine disability.

2.  Evidence received since the Board's March 2008 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a cervical spine disability.


CONCLUSIONS OF LAW

1.  A March 2008 Board decision, which denied reopening a claim of service connection for a cervical spine disability, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a cervical spine disability has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background and Legal Criteria

In a rating decision dated in September 1995, the RO denied service connection for cervical spondylitis on the grounds that the claim was not well grounded, and the Veteran did not appeal that decision.  In December 2002, the Veteran filed a new claim for service connection for a cervical spine disorder, which the RO denied in an April 2003 rating decision on the grounds of no new and material evidence.  The Veteran appealed that decision and, in a March 2008 decision, the Board denied reopening the claim.  This decision is final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

Thereafter, in a claim dated in February 2011, the Veteran requested that his claim of service connection for a cervical spine disorder be reopened.  In a rating decision dated in June 2011 the RO denied the claim on the grounds of no new and material evidence.  The Veteran has appealed.

As the Board decision in March 2008 is final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108.  "New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Regardless of the RO's action, the Board has the jurisdictional responsibility to consider whether it is proper to reopen a claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Analysis

The evidence of record at the time of the Board decision in March 2008 included service treatment records (STRs); Social Security Administration (SSA) disability records; VA medical records dating from 1991 to 2003; a report of an October 2006 VA examination and the examiner's February 2007 opinion; and an October 2007 written statement from the Veteran that his neck was injured when the lid of an Armored Personnel Carrier slammed down on his head and that he received treatment at the Wiesbaden Air Base.  

Evidence received since the March 2008 Board decision includes, inter alia, VA medical records dating from 2009, which reflect diagnoses of cervical spondylosis without myelopathy and cervical radiculopathy; and the Veteran's September 2016 hearing testimony that the impact of the Armored Personnel Carrier's lid crashing against his helmet was so great that it broke his mouthpiece and cracked his helmet, and that he received medical care for neck pain, including x-rays, from a private chiropractic provider and from VA in 1982.

This evidence is new since it was not of record at the time of the March 2008 decision; and, presuming its credibility, it is material as it raises a reasonable possibility of substantiating the claim.  New and material evidence having been presented, the claim of service connection for cervical spine disorder is reopened and will be further addressed in the remand portion of this decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.15(a).  The reopened claim is addressed further in the remand section.


ORDER

New and material evidence having been submitted, the Veteran's claim of service connection for a cervical spine disorder is reopened; to this limited extent, the appeal is granted.


REMAND

Having reopened the claim of service connection for a cervical spine disorder based on new and material evidence, the Board has jurisdiction to review the underlying claim for service connection de novo, based on the whole record.  For the reasons that follow, the Board finds that further development is warranted.

As stated above, during his 2016 Board hearing the Veteran testified that he was treated, post-service, by a private chiropractic provider, and by VA, in 1982.  See Board Hearing Transcript, pp. 7-8.  Review of the records that a request for these records has not been made.  This should be done on remand.

The Veteran also testified that he was treated for neck pain by field medics in Wiesbaden, and his DD-214 confirms that he was stationed in Germany from October 24, 1976 to April 15, 1979; however, there are no overseas STRs in the claims file.  In this regard the Board notes that in March 2003 the RO requested the Veteran's Wiesbaden, Germany service treatment records, to which the service department responded that "all available" service medical records had been furnished to VA on June 23, 1980.

Even with this response, the Board finds that another request for any clinical STRs from Germany should be made.  As the DD-214 confirms that the Veteran was stationed in Germany for more than 2 years, a request will be made for the Veteran's service personnel records (SPRs), as well.

On remand, the claims file should be updated with VA treatment records dating from June 2011, and the Veteran should be given an opportunity to identify any other private medical records related to his cervical spine complaints.  Finally, the Veteran will be afforded a VA examination.

Accordingly, this issue is REMANDED for the following actions:

1.  Request a copy of the Veteran's SPRs and any clinical STRs from Germany, and associate any records with the claims file.

2.  Send a letter to the Veteran asking him to identify the 1982 chiropractic provider, and the source of any other records pertaining to his cervical spine complaints; then take steps to obtain these records.  Associate any located records with the claims file.

3.  Update the claims file to include all of the Veteran's VA medical records dating from 1979 through 1982; and since June 2011.  Retired and non-electronic records should be searched.

4.  Schedule the Veteran for a VA examination regarding his claim of service connection for a cervical spine disability.  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner should also discuss the Veteran's military and post-service experiences and current complaints and symptoms with the Veteran and document said in the examination report.  All pertinent tests should be done, and all findings reported in detail.

The examiner is then requested to opine, for each cervical spine disorder, as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during, or is otherwise related to, active duty service.

A rationale should be provided for all opinions.

5.  After completion of all of the above and any other necessary development, readjudicate the reopened claim of service connection for a cervical spine disorder based on all of the evidence of record.  If the claim is not granted, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


